UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2063


MARSHA E. WHEELER-CHRIST,

                Plaintiff – Appellant,

          v.

MONTGOMERY COUNTY MARYLAND,

                Defendant – Appellee,

          and

DEPARTMENT OF PUBLIC WORKS AND TRANSPORTATION DIVISION OF
CAPITAL DEVELOPMENT,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:06-cv-01925-AW)


Submitted:   February 10, 2011              Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marsha E. Wheeler-Christ, Appellant Pro Se. Karen Louise
Federman Henry, COUNTY ATTORNEY’S OFFICE, Rockville, Maryland,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Marsha E. Wheeler-Christ seeks to appeal the district

court’s order dismissing her civil complaint.                         We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on   August     13,     2010.         The    notice    of    appeal       was    filed     on

September 15,         2010,          thirty-two       days        later.           Because

Wheeler-Christ failed to file a timely notice of appeal or to

obtain    an    extension       or    reopening       of    the   appeal        period,    we

dismiss     the    appeal.           We     deny   Wheeler-Christ’s          motion       for

appointment of counsel.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the     court      and    argument       would    not     aid    the

decisional process.

                                                                                 DISMISSED



                                              3